Citation Nr: 1450082	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition, to include lumbar scoliosis. 

2.  Entitlement to service connection for a back condition, to include lumbar scoliosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Brother and Sister in law 



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The issue of entitlement to service connection for lumbar scoliosis, to include lumbar scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a back condition.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the July 1997 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back condition, to include lumbar scoliosis. 



CONCLUSIONS OF LAW

1.  The July 1997 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for a back condition, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In a March 1969 rating decision, the RO denied the Veteran's service connection claim for lumbar scoliosis, finding that the condition was a developmental back disability and there was no evidence of aggravation during service.  Subsequently, the Veteran filed claims to reopen in November 1986 and in October 1989.  The RO declined reopening the Veteran's claim in December 1986, April 1990, and October 1990 rating decisions.

In January 1997, the Veteran filed another claim to reopen.  In a July 1997 rating decision, the RO declined reopening the Veteran's service connection claim for a back condition on the basis that no new and material evidence had been submitted.  Evidence considered at that time of the rating decision consisted of service and VA treatment records. The Veteran did not appeal the July 1997 rating decision, and thus it became final.  

In June 2010, the Veteran filed a claim to reopen.  In connection with his claim, the Veteran submitted private and VA treatment records.  The Veteran was also afforded a VA examination in March 2011, where the examiner found that the Veteran's back condition was aggravated by military service, but such aggravation ceased once the Veteran was discharged.  Furthermore, at the March 2013 hearing, the Veteran testified that he did not experience back problems prior to sustaining an injury in service. 

The Board has reviewed the evidence submitted since the January 1997 rating decision and finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The July 1997 denial was based on the finding that there was no new and material evidence showing that the Veteran's back condition was aggravated by service.  The Veteran's lay statements and the March 2011 VA examiner's opinion indicate that the Veteran's back condition was at least temporarily increased in severity by an in-service injury.  The Board notes that the VA examiner's opinion does not show that the Veteran's condition was permanently aggravated by service.  However, at the very least, the examiner's opinion (along with the Veteran's lay statements) triggers VA's duty to assist.  See Shade, 24 Vet. App. at 117.  Therefore, the Veteran's service connection claim for a back condition, to include lumbar scoliosis will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a back condition, to include lumbar scoliosis, has been received, to this extent, the appeal is granted.


REMAND

The Board finds that further development is needed prior to adjudicating the Veteran's claim.

Review of the record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Specifically, at the March 2013 hearing, the Veteran testified that he has been receiving SSA disability benefits for his back condition since 1984.  However, there are no SSA records in the claims file.  As such, the Veteran's SSA records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the March 2013 hearing, the Veteran testified that he is receiving ongoing treatment at VA.  However, the claims file only includes VA treatment records through March 2010.  Any additional records from VA after March 2010 should be requested and associated with the claims file, as they may be potentially relevant to the Veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The medical evidence establishes that the Veteran has lumbar scoliosis, which is a congenital disorder.  Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009). 

As such, the Veteran should be afforded a VA examination in order to determine the current nature of his back condition, to include whether any back condition is a congenital or developmental defect or disease, and if so, whether there was a superimposed injury or disease in active duty that resulted in additional back disability.  The Board notes that lumbar scoliosis was not noted during the Veteran's December 1967 pre-induction examination.  Therefore, if the disorder is a disease, the examiner should state whether there is clear and unmistakable evidence that this disease pre-existed active service and if so, whether there is clear and unmistakable evidence that it was not aggravated during service or that any increase was due to the natural progression of the disease.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his back condition since March 2010.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.
 
2.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder. 

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his back condition. The claims file and copies of all pertinent records must be made available to the designated examiner for review. 
Based on the examination and review of the record, the examiner should address the following: 

(a) Is the Veteran's back condition a congenital defect or a congenital disease? 

The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

(b) If it is determined this condition is a congenital defect, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an additional disability due to an in-service disease or injury superimposed upon such defect.  In answering this question, the examiner should address the Veteran's contentions that he sustained an injury to his back in service. 

(c) If instead it is determined that this condition is a congenital disease, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a back condition that existed prior to his entry onto active duty?

(d) If so, does the evidence of record clearly and unmistakably show that the preexisting back condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(e) If the Veteran's currently diagnosed back condition is neither a congenital defect nor congenital disease, the examiner should opine as to whether it at least as likely as not (a 50 percent probability or greater) that the condition is etiologically related to service.   The examiner should address the Veteran's contentions that he sustained a back injury in service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation. 

4.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case addressing all the evidence of record, including recently submitted evidence.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


